Filed 5/18/16 Donaldson v. Calif. Reconveyance Co. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


JOHN DONALDSON,                                                     H039747
                                                                   (Monterey County
         Plaintiff and Appellant,                                   Super. Ct. No. M109452)

         v.

CALIFORNIA RECONVEYANCE
COMPANY et al.,

         Defendants and Respondents.



         Plaintiff John Donaldson defaulted on a loan secured by his residence and the
lender began nonjudicial foreclosure proceedings. Donaldson responded with a lawsuit
against defendants California Reconveyance Company (CRC), JPMorgan Chase Bank,
N.A. (Chase), Bank of America, N.A. (BofA), and LaSalle Bank, N.A. The gist of his
operative verified first amended complaint was that his loan was made “by a non-existent
bank” that sold it a few days later, that there was “no record evidence” that the note was
ever transferred to Chase or assigned to BofA, and that defendants consequently lacked
authority to foreclose on the property. The trial court sustained defendants’ demurrers
and denied Donaldson leave to file his proposed second amended complaint. On appeal
from the judgment of dismissal, Donaldson contends that the trial court erred in
sustaining the demurrers and abused its discretion in denying leave to amend. We affirm.
                                 I. Factual Background
       As this appeal follows the sustaining of a demurrer, we take the facts from the first
amended complaint, its exhibits, and matters judicially noticed. (Blank v. Kirwan (1985)
39 Cal. 3d 311, 318 (Blank); Dodd v. Citizens Bank of Costa Mesa (1990) 222 Cal. App. 3d
1624, 1627 (Dodd).)
       Donaldson obtained a $2.5 million loan from Washington Mutual Bank, F.A.
(WaMu) in May 2007. The loan was secured by a deed of trust on his Pebble Beach
residence. The deed of trust named Donaldson as the borrower and trustor, WaMu as the
lender and beneficiary, and CRC as the trustee. It reflected Donaldson’s agreement to
“irrevocably grant[] and convey[] to Trustee, in trust, with power of sale, the [Pebble
Beach property].” It also provided that “[t]he Note or a partial interest in the Note
(together with this Security Instrument) can be sold one or more times without prior
notice to Borrower. A sale might result in a change in the entity (known as the ‘Loan
Servicer’) that collects Periodic Payments due under the Note and this Security
Instrument and performs other mortgage loan servicing obligations under the Note, this
Security Instrument, and Applicable Law.”
       Donaldson stopped making payments on the loan in November 2009. On March
30, 2010, CRC recorded a notice of default and election to sell. The notice advised
Donaldson to contact Chase to bring his debt current and to stop the foreclosure. That
same day, CRC recorded an assignment of the deed of trust by which Chase as successor
in interest to WaMu transferred “all beneficial interest” in the deed of trust to BofA “as
successor by merger to LaSalle Bank NA as trustee for WaMu Mortgage Pass-Through
Certificates Series 2007-OA6 Trust . . . .”
       On July 1, 2010, CRC recorded a notice of trustee’s sale. The sale was originally
set for July 22, 2010. It has not yet occurred.
       On July 20, 2010, Donaldson filed a voluntary petition under chapter 7 of the



                                              2
United States Bankruptcy Code.1 He did not list any claims or potential claims against
any of the defendants in the schedule of assets that he filed with the petition or in the
amended schedule of assets that he filed on August 10, 2010. Nor did he indicate on the
appropriate schedule that Chase’s secured claim to his Pebble Beach property was
“contingent,” “unliquidated,” or “disputed.” Donaldson obtained a discharge and final
decree from the bankruptcy court on October 26, 2010. His bankruptcy case was closed
on October 27, 2010.


                                 II. Procedural Background
       Donaldson filed suit against defendants on November 29, 2010. Defendants
successfully demurred to the original complaint.
       Donaldson filed his verified first amended complaint on November 7, 2011. It
alleged that WaMu “had no power to lend funds” in 2007 because it was a “defunct”
entity, having “ceased to exist” in April 2005 when it changed its name to Washington
Mutual. Washington Mutual failed in 2008, and the Federal Deposit Insurance Company
(FDIC) was appointed receiver. On September 25, 2008, “Chase acquired some of [the
failed bank’s] $300 billion [in] assets” from the FDIC. Donaldson alleged on information
and belief that his note and deed of trust were “not included in the assets [Chase]
acquired” because his loan had earlier been sold to an investment bank, which bundled
his note with other residential mortgages and trust deeds into residential mortgage-backed
securities that were structured into collateralized debt obligations and sold to investors.
“After the transfer, . . . WaMu was no longer the beneficiary of Plaintiff’s Note and Trust
Deed.” Its designation as lender was “a deception . . . intended to gain an advantage over
[Donaldson] by making it impossible for [him] to discern the true Lender in an attempt to
frustrate any legal recourse that [he] may have.”

1
       11 U.S.C. § 701 et seq.


                                              3
       Donaldson alleged that he owed nothing to Chase or BofA. “The [deed of trust]
does not state that Plaintiff must pay all sums, only that all secured sums must be
paid. . . . [T]he obligations owed to WaMu under the [deed of trust] were fulfilled and
the loan was fully paid when WaMu received funds in excess of the balance on the Note
as proceeds of sale through securitization . . . .” Donaldson alleged that he “wishe[d] to
tender to the true owner” of the note and deed of trust, who was “unknown” to him.
       Donaldson alleged that in March 2010, Chase “as purported successor in interest
to WaMu purportedly assigned the Deed of Trust to [BofA]” but “[t]he purported
assignment was a fraud.” The transfer of a beneficial interest in the trust deed without
ownership of the underlying note was “void under California law.” “There is no record
evidence that Plaintiff’s note was transferred by WaMu to Chase.” Consequently, Chase
was “without ownership rights in [the] note and [deed of trust]” and had “no power to
direct CRC to institute foreclosure proceedings . . . .” The person who signed the
assignment was “a fraudulent signer” because she signed as an officer of Chase,
successor in interest to WaMu, instead of as an officer of CRC, the trustee named in the
deed of trust. “Chase was not the owner of the underlying note and therefore could not
transfer the Deed of Trust.” The notice of default that CRC recorded was “a false
document.” “Neither [BofA] nor Chase are [sic] the real party in interest to initiate this
foreclosure proceeding. They have no colorable claim of a right to receive payment.”
       Donaldson alleged that “after” he had gone through bankruptcy, Chase made a
variety of promises about a loan modification, including that “his home was eligible for a
loan modification program—we will change the terms of your loan, the interest rate, and
the amount of the principal and even the principal’s due date to reduce the monthly
payment to an amount that you can afford.” He was motivated to refrain from filing a
chapter 112 proceeding based on Chase’s promise “that as long as the negotiations were

2
       11 U.S.C. § 1101 et seq.


                                             4
in process that Chase would not foreclose on [his] property and it was unnecessary for
[him] to file a Chapter 11 proceeding.” “In reliance on the loan modification, [he] spent
considerable funds in installing cabinets with electric lighting inside the cabinets, done
[sic] extensive landscaping, purchased new appliances for the kitchen, purchased an
expensive electronic pool cover for the Olympic size pool, replaced all bathroom fixtures
including toilets and faucets, replaced the electric gate to [his] home and painted the
entire exterior of his home.” The complaint sought damages, restitution of funds paid to
defendants, and declaratory and injunctive relief.
       Defendants demurred on the ground that the complaint failed to state facts
sufficient to constitute any cause of action. Specifically, they argued that the cause of
action for promissory estoppel failed to adequately allege a clear and ambiguous promise,
detrimental reliance, or resulting injury. They contended that the remaining causes of
action failed for lack of standing as they accrued before Donaldson filed his chapter 7
petition but he failed to list them as assets on the appropriate bankruptcy schedules.
Thus, they belonged to the bankruptcy estate rather than to Donaldson, who was not the
real party in interest.
       Defendants argued further that the complaint was deficient even if Donaldson had
standing to assert his purported causes of action. They noted among other things that the
“contract void ab initio” cause of action failed because Donaldson could not void his loan
without offering to restore everything he received of value, namely, the $2.5 million in
loan proceeds. To the extent that cause of action was actually a cause of action for fraud,
it failed for at least two reasons: (1) because it was beyond dispute that defendants did
not originate the loan and (2) because the complaint did not allege any statements by any
defendant that misled Donaldson. The wrongful foreclosure cause of action was
premature because the complaint admitted that the property had not been sold. To the
extent that cause of action was based on Donaldson’s contention that Chase was not the
owner of the loan and thus had no power to assign it, it was deficient because he alleged

                                              5
no facts to support those bare conclusions or contentions. To the extent that it was
premised on defendants’ alleged noncompliance with Civil Code section 2923, it failed
because (1) Chase’s declaration of compliance was attached to the notice of default that
the trial court judicially noticed and the complaint admitted that Chase complied with the
statute’s mandate to contact the borrower to assess his financial situation and explore
options to avoid foreclosure. Defendants argued that these and other substantive
deficiencies meant that Donaldson had not pleaded entitlement to injunctive relief either,
which is not a cause of action but an equitable remedy.
       Donaldson filed no opposition to defendants’ demurrer. Several days before the
hearing, the parties stipulated to a continuance while they engaged in settlement
negotiations. A few days before the new hearing date, Donaldson filed a “Motion to
Amend Complaint and Proposed [Verified] Second Amended Complaint.” The proposed
complaint contained many of the same causes of action as the earlier complaint:
wrongful foreclosure, quiet title, promissory estoppel, and negligence. It also purported
to assert new causes of action for breach of oral contract, breach of written contract,
slander of title, cancellation of instruments, negligent misrepresentation, fraud, violation
of the Rosenthal Fair Debt Collection Practices Act (Civ. Code, § 1788 et seq.), unfair
business practices (Bus. & Prof. Code, § 17200 et seq.) and declaratory relief.
       The trial court heard both matters on September 14, 2012. Donaldson did not
oppose the demurrer on any substantive ground or explain how his proposed second
amended complaint would cure the defects in his prior pleadings.
       The court sustained the demurrers without leave to amend. The promissory
estoppel cause of action failed because “there are no ultimate facts alleged.” The court
took judicial notice of documents filed in Donaldson’s chapter 7 bankruptcy proceeding
and then addressed his lack of standing to assert the remaining causes of action. The
court ruled that “the bankruptcy issue . . . has not been adequately addressed by
[Donaldson]. [He] filed an [amended] complaint with knowledge of this particular issue

                                              6
from the previous demurrer. [He] has not shown that [he] sought an abandonment by the
bankruptcy trustee, or demonstrate[d] that the trustee has no interest in this lawsuit.”
       The court provided additional reasons to support its sustaining of the demurrer.
“Regarding the second cause of action for wrongful foreclosure, there has been no
foreclosure at this point, and it is premature. The allegations are not sufficient. There are
no ultimate facts to support this . . . . [¶] Regarding the negligence cause of action, there
are no ultimate facts alleged, and . . . the Court has no indication of whether or not there
is any legal duty to anyone. [¶] Regarding the fourth cause of action [contract void ab
initio], there’s an obligation by plaintiff to tender . . . . [¶] Regarding the fifth cause of
action [injunctive relief], it also fails because the other cause[s] of action fail[] . . . . [¶]
Regarding the sixth cause of action, quiet title, the plaintiff must tender . . . .”
       The court then addressed Donaldson’s proposed second amended complaint,
which failed for essentially the same reasons as the first amended complaint. “So the
request to file a second amend[ed] complaint is denied.”
       An order of dismissal was entered on November 14, 2012 and final judgment was
entered on March 8, 2013. Donaldson filed a timely notice of appeal.


                                         III. Discussion
                                    A. Standard of Review
       “In reviewing the sufficiency of a complaint against a general demurrer, we are
guided by long-settled rules. ‘We treat the demurrer as admitting all material facts
properly pleaded, but not contentions, deductions or conclusions of fact or law.
[Citation.]’ ” (Blank, supra, 39 Cal.3d at p. 318.) “[F]acts appearing in exhibits attached
to the complaint will also be accepted as true and, if contrary to the allegations in the
pleading, will be given precedence.” (Dodd, supra, 222 Cal.App.3d at p. 1627.) “ ‘We
also consider matters which may be judicially noticed.’ [Citation.]” (Blank, at p. 318.)
“[A]ssertions contradicted by judicially noticeable facts” will not be accepted as true.

                                                 7
(Evans v. City of Berkeley (2006) 38 Cal. 4th 1, 20 (Evans).) “[W]e give the complaint a
reasonable interpretation, reading it as a whole and its parts in their context. [Citation.]
(Blank, at p. 318.) “ ‘Specific factual allegations modify and limit inconsistent general
statements.’ [Citation.]” (Alfaro v. Community Housing Improvement System &
Planning Assn., Inc. (2009) 171 Cal. App. 4th 1356, 1371 (Alfaro).) “Where, as here, a
demurrer is to an amended complaint, we may consider the factual allegations of prior
complaints, which a plaintiff may not discard or avoid by making ‘ “ ‘contradictory
averments, in a superseding, amended pleading.’ ” ’ [Citation.]” (Berg & Berg
Enterprises, LLC v. Boyle (2009) 178 Cal. App. 4th 1020, 1034.)
       We “review the complaint de novo to determine . . . whether or not the trial court
erroneously sustained the demurrer as a matter of law. [Citation.]” (Cantu v. Resolution
Trust Corp. (1992) 4 Cal. App. 4th 857, 879.) “We will affirm if there is any ground on
which the demurrer can properly be sustained, whether or not the trial court relied on
proper grounds or the defendant asserted a proper ground in the trial court proceedings.”
(Martin v. Bridgeport Community Assn., Inc. (2009) 173 Cal. App. 4th 1024, 1031.) On
appeal, “ ‘the plaintiff bears the burden of demonstrating that the trial court erred.’
[Citation.]” (Zipperer v. County of Santa Clara (2005) 133 Cal. App. 4th 1013, 1020
(Zipperer).)
       When a demurrer is sustained without leave to amend, “we decide whether there is
a reasonable possibility that the defect can be cured by amendment: if it can be, the trial
court has abused its discretion and we reverse; if not, there has been no abuse of
discretion and we affirm.” (Blank, supra, 39 Cal.3d at p. 318.) “The burden of proving
such reasonable possibility is squarely on the plaintiff.” (Ibid.) “Plaintiff must show in
what manner he can amend his complaint and how that amendment will change the legal
effect of the pleading.” (Cooper v. Leslie Salt Co. (1969) 70 Cal. 2d 627, 636 (Cooper).)
The showing need not be made in the trial court so long as it is made to the reviewing
court. (Dey v. Continental Central Credit (2008) 170 Cal. App. 4th 721, 731; Code Civ.

                                               8
Proc., § 472c.)


                     B. Overview: Bankruptcy Debtor’s Standing
       It has long been the rule that “a general demurrer for failure to state a cause of
action should be sustained where the complaint may state a cause of action in someone,
but not in the plaintiff.” (Klopstock v. Superior Court (1941) 17 Cal. 2d 13, 18-19.) “ ‘In
the context of bankruptcy proceedings, it is well understood that “a trustee, as the
representative of the bankruptcy estate, is the real party in interest, and is the only party
with standing to prosecute causes of action belonging to the estate once the bankruptcy
petition has been filed.” ’ ” (M & M Foods, Inc. v. Pacific American Fish Co., Inc. (2011)
196 Cal. App. 4th 554, 562 (M&M); Reichert v. General Ins. Co. (1968) 68 Cal. 2d 822,
829-830, 833 (Reichert).)
       The filing of a petition in bankruptcy creates a bankruptcy estate that includes “all
legal or equitable interests of the debtor in property as of the commencement of the case.”
(11 U.S.C. § 541(a)(1).) These interests “include choses in action and claims by the
debtor against others.” (Historical and Statutory Notes to 11 U.S.C. § 541; see Reichert,
supra, 68 Cal.2d at pp. 829-830.) Where events that give rise to a cause of action occur
following the filing of the chapter 7 petition, that cause of action is not property of the
bankruptcy estate unless it constitutes “[p]roceeds, product, [or] offspring . . . of or from
property of the estate” or “[a]ny interest in property that the estate acquires after the
commencement of the case.” (11 U.S.C § 541(a)(6), (a)(7); Haley v. Dow Lewis Motors,
Inc. (1999) 72 Cal. App. 4th 497, 504 (Haley) [wrongful termination claims that arose
post-petition did not belong to bankruptcy estate]; Bostanian v. Liberty Savings Bank
(1997) 52 Cal. App. 4th 1075, 1084 (Bostanian) [appeal dismissed for lack of standing
because cause of action challenging foreclosure sale arose from the plaintiffs’ interest in
their residence and was therefore property of the bankruptcy estate]; In re Grosse (E.D.
Pa. 1984) 44 B.R. 200, 201-202 [“The property allegedly appropriated postpetition by the

                                               9
defendants was property of the estate as of the filing of the petition while the cause of
action which arose on the purported conversion was a ‘product’ of that property within
the meaning of § 541(a)(6).”].)
       “[T]he ‘bankruptcy code place[s] an affirmative duty on [the debtor] to schedule
his assets and liabilities. [Citation.] . . . [¶] “The debtor has a duty to prepare schedules
carefully, completely, and accurately.” [Citations.]’ ” (M&M, supra, 196 Cal.App.4th at
pp. 563-564.) “ ‘[I]t is very important that a debtor’s bankruptcy schedules and statement
of affairs be as accurate as possible, because that is the initial information on which all
creditors rely.’ ” (Hamilton v. State Farm Fire & Cas. Co. (9th Cir. 2001) 270 F.3d 778,
785.) “These matters are at the heart of the bankruptcy system, and their importance . . .
can hardly be understated. The proper ‘operation of the bankruptcy system depends on
honest reporting.’ ” (In re Mohring (E.D. Ca. 1992) 142 B.R. 389, 394.)
       “Causes of action are separate assets which must be formally listed.” (Cusano v.
Klein (9th Cir. 2001) 264 F.3d 936, 947 (Cusano).) “[A] Chapter 7 debtor may not
prosecute on his or her own a cause of action belonging to the bankruptcy estate unless
the claim has been abandoned by the trustee.” (Bostanian, supra, 52 Cal.App.4th at
p. 1081.) “Property of a bankruptcy estate can be abandoned by three methods: (1) after
notice and hearing, the trustee may unilaterally abandon property that is ‘burdensome . . .
or . . . of inconsequential value’ (11 U.S.C. § 554(a)); (2) after notice and hearing, the
court may order the trustee to abandon such property (11 U.S.C. § 554(b)); [and] (3) any
property which has been scheduled , but which has not been administered by the trustee
at the time of closing of a case, is abandoned by operation of law. (11 U.S.C. § 554(c)).”
(Cloud v. Northrop Grumman Corp. (1998) 67 Cal. App. 4th 995, 1003 (Cloud).)
       “ ‘An outstanding legal claim that is abandoned by the trustee reverts back to the
original debtor-plaintiff.’ [Citations.]” (M&M, supra, 196 Cal.App.4th at p. 563.) “But
property not formally scheduled in the bankruptcy proceeding is not abandoned at the
close of the bankruptcy proceeding . . . . [Citation.]” (Ibid.; 11 U.S.C. § 554(d).) It

                                             10
remains property of the bankruptcy estate even after the debtor receives a discharge in
bankruptcy. (11 U.S.C. § 554(d); Cusano, supra, 264 F.3d 936, 948.) The debtor has no
standing to assert those causes of action unless he takes affirmative action to reopen his
bankruptcy case. (11 U.S.C. § 350(b); Fed.R. Bankr.P. 5010; see In re JZ L.L.C. (9th Cir.
2007) 371 B.R. 412, 418-419.)


               C. Application to Donaldson’s First Amended Complaint
       With the above principles in mind, we examine the causes of action asserted in
Donaldson’s verified first amended complaint.
                                  1. Promissory Estoppel
       Defendants contend that the trial court properly sustained their demurrer to
Donaldson’s promissory estoppel cause of action because he lacked standing to assert it,
as “it accrued prior to the closing of the bankruptcy” and he failed to list it on his original
or amended schedule of assets. This argument fails to distinguish between chapter 7 and
chapter 11 cases.
       In a chapter 11 case, a cause of action that accrues after the filing of the
bankruptcy petition belongs to the bankruptcy estate. (Bostanian, supra, 52 Cal.App.4th
at p. 1083; 11 U.S.C. § 541(a)(1) and (a)(7).) Absent abandonment, only the trustee can
pursue that cause of action. (Ibid.) In a chapter 7 case by contrast, a cause of action that
accrues after the filing of the petition does not belong to the bankruptcy estate unless that
cause of action is a “[p]roceed[], product, [or] offspring . . . of or from property of the
estate.” (Haley, supra, 72 Cal.App.4th at p. 504; Bostanian, at p. 1084; 11 U.S.C.
§ 541(a)(1), (a)(7).)
       Here, Donaldson alleged that “[a]fter [he] had gone through Chapter 7, on August
26, 2010,” Chase “made a clear and unambiguous promise . . . .” Although the allegation
is ambiguous (because August 26, 2010 was not “after” Donaldson had gone through
bankruptcy), it is nonetheless sufficient to establish that his purported cause of action for

                                              11
promissory estoppel arose after the July 20, 2010 filing of his chapter 7 petition. Thus, it
was not property of the bankruptcy estate unless it was a “[p]roceed[], product, [or]
offspring” of estate property. (Haley, supra, 72 Cal.App.4th at p. 504; Bostanian, supra,
52 Cal.App.4th at p. 1084; 11 U.S.C. § 541(a)(1), (a)(7).) We need not resolve the
proceeds, product, or offspring question because we agree with defendants’ contention
that even if Donaldson had standing to assert his promissory estoppel cause of action, he
failed to allege sufficient facts on which it could be based.
       “ ‘ “The elements of a promissory estoppel claim are ‘(1) a promise clear and
unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3)
[the] reliance must be both reasonable and foreseeable; and (4) the party asserting the
estoppel must be injured by his reliance.’ ” ’ [Citation.]” (Aceves v. U.S. Bank, N.A.
(2011) 192 Cal. App. 4th 218, 225 (Aceves).) “ ‘[A] promise is an indispensable element
of the doctrine of promissory estoppel.” (Garcia v. World Savings, FSB (2010) 183
Cal. App. 4th 1031, 1044 (Garcia).) The promise must be “clear and unambiguous in its
terms.” (Laks v. Coast Fed. Sav. & Loan Assn. (1976) 60 Cal. App. 3d 885, 890 (Laks).)
To be enforceable, it must be “ ‘ “definite enough that a court can determine the scope of
the duty[,] and the limits of performance must be sufficiently defined to provide a
rational basis for the assessment of damages.” ’ ” (Garcia, at p. 1045.) “ ‘Estoppel cannot
be established from . . . preliminary discussions and negotiations.’ ” (Id. at p. 1044.)
       Here, Donaldson failed to allege facts establishing a clear and unambiguous
promise. Instead he alleged a variety of promises conveyed to him in undescribed ways
by unidentified Chase representatives on unspecified dates sometime after he filed his
chapter 7 petition. These included promises (1) “that Chase would modify Plaintiff’s
loan to the market value of the property, if Plaintiff did not commence a Chapter 11
proceeding . . .”; (2) “that as long as the negotiations were in process that Chase would
not foreclose . . .”; (3) “that ‘his home was eligible for a loan modification program—we
will change the terms of your loan, the interest rate, and the amount of the principal and

                                             12
even the principal’s due date to reduce the monthly payment to an amount that you can
afford’ ”; and (4) that Chase would “work with Plaintiff to modify the loan.” Such varied
allegations make it impossible to discern “ ‘ “the scope of the duty[,] and the limits of
performance . . . .” ’ ” (Garcia, supra, 183 Cal.App.4th at p. 1045.)
       The various promises that Donaldson alleged are deficient even if we consider
each one individually. The allegations that Chase would modify the loan “to the market
value of the property” or to “an amount that you can afford” are simply not definite
enough for a court to determine the scope of the alleged duty. They are far less definite
than promises the Laks court held insufficient because numerous “essentials [were]
absent, namely, payment schedules for each loan, identification of the security,
prepayment conditions, terms for interest calculations, loan disbursement procedures, and
rights and remedies of the parties in case of default.” (Laks, supra, 60 Cal.App.3d at
p. 891.)
       Donaldson’s allegations that Chase would “work with” him to modify the loan and
would postpone the foreclosure “as long as the negotiations were in process” are also too
vague to support a claim for promissory estoppel. This is particularly so where it was
obvious from the complaint’s references to the “proposed” or “attempted foreclosure”
and to defendants’ “continuing . . . efforts” to conduct a sale that the foreclosure was in
fact postponed. (Italics added.) Further, it can be inferred from exhibits to the complaint
and judicially-noticed materials that Chase made efforts to negotiate. The notice of
default and the notice of trustee’s sale both include declarations of compliance with the
statute requiring a lender to contact the borrower to discuss the borrower’s financial
situation and explore options for avoiding foreclosure. Additionally, Donaldson alleged
that Chase told him “[that] he would just have to file some more income statements,
appraisals, etc.” It is thus unclear whether Donaldson claims that Chase promised to
continue negotiating indefinitely or only until it became clear that a mutually agreeable
solution was unachievable. The complaint does not allege what, if anything, would

                                             13
permit Chase to terminate the negotiations and proceed with the foreclosure. The
demurrer to this cause of action was properly sustained because the alleged promise was
not “clear and unambiguous in its terms.” (Laks, supra, 60 Cal.App.3d at p. 890.)
       Donaldson’s reliance on Aceves is misplaced. Aceves alleged a single promise by
her bank “that [it] would not foreclose on [her] home without first engaging in
negotiations with her to reinstate and modify the loan on mutually agreeable terms” if she
would forgo further bankruptcy proceedings. (Aceves, supra, 192 Cal.App.4th at pp. 221,
226.) She refrained from converting her pending chapter 7 case to a chapter 13 case and
did not oppose the bank’s motion to lift the bankruptcy stay, which the bankruptcy court
granted. (Aceves, at p. 221.) Instead of negotiating with Aceves, the bank completed the
foreclosure. (Ibid.)
       The court concluded that the promise Aceves alleged was “sufficiently concrete to
be enforceable.” (Aceves, supra, 192 Cal.App.4th at p. 222.) Her complaint described
the substance of her numerous written and oral contacts with the bank. (Id. at pp. 223-
224.) It provided the dates on which each contact occurred and the names or positions of
the individuals involved. (Ibid.) On that basis alone, Aceves is easily distinguished from
this case. Unlike the clear and unambiguous promise that Aceves alleged, Donaldson
alleged a variety of vague promises that “Chase” made in undescribed ways on
unspecified dates. These included a “public” promise made in 2009 that “ ‘it would create
an affordable mortgage obligation for the life of the loan through a combination of
interest rate reductions, term extensions and principal forbearance . . . .’ ” Aceves is
inapposite here. Defendants’ demurrer to Donaldson’s promissory estoppel cause of
action was properly sustained.
       It was properly sustained without leave to amend because Donaldson failed to
demonstrate a reasonable possibility that the defect could be cured by amendment.
(Blank, supra, 39 Cal.3d at p. 318.) It was his burden to do so. (Ibid.) In his proposed
second amended complaint he alleged that defendants “made a promise, through oral and

                                              14
written representations, that they would not foreclosure [sic] on the Subject Property if
Plaintiff’s [sic] completed an application for a loan modification and provided updated
appraisals and profit and loss statements indicating that Plaintiff could afford to make the
monthly payments on the modified loan.” He further alleged that he complied with these
requirements and was “in the process of obtaining an updated profit and loss statement
showing that he is able to make payments on a $1.7 million loan . . . or a lesser amount.”
       These allegations do not cure the deficiencies that infected the earlier iteration of
his promissory estoppel cause of action. The alleged promise is still not “ ‘ “definite
enough that a court can determine the scope of the duty[,] and the limits of performance
[are still not] sufficiently defined to provide a rational basis for the assessment of
damages.” ’ ” (Garcia, supra, 183 Cal.App.4th at p. 1045.) The complaint does not
allege who made the promise or when it was made. It does not allege that Chase agreed
to reduce the amount of the loan to $1.7 million “or a lesser amount.” It does not allege
the amount of “the modified loan.” It does not allege the term of the loan, the interest
rate, or the “rights and remedies of the parties in case of default.” (Laks, supra, 60
Cal.App.3d at p. 891.) After three attempts, we can assume that Donaldson’s proposed
second amended complaint stated his promissory estoppel cause of action in its strongest
light. (McCollum v. CBS, Inc. (1988) 202 Cal. App. 3d 989, 994; San Mateo County v.
Bartole (1960) 184 Cal. App. 2d 422, 434.) The trial court did not abuse its discretion in
denying him another opportunity to plead a cause of action for promissory estoppel.
                                 2. Wrongful Foreclosure
       Defendants contend that the trial court properly sustained their demurrer to
Donaldson’s wrongful foreclosure cause of action because he could not allege a trustee’s
sale, did not allege any procedural irregularity, and lacked standing. We agree.
       “To . . . maintain a wrongful foreclosure claim, a plaintiff must allege that (1) the
defendants caused an illegal, fraudulent, or willfully oppressive sale of the property
pursuant to a power of sale in a mortgage or deed of trust; (2) the plaintiff suffered

                                              15
prejudice or harm; and (3) the plaintiff tendered the amount of the secured indebtedness
or was excused from tendering.” (Chavez v. Indymac Mortgage Services (2013) 219
Cal. App. 4th 1052, 1062.) Here, Donaldson did not and could not allege the first element.
His complaint admitted that the trustee’s sale had not occurred. His wrongful foreclosure
cause of action was at best premature, and the demurrer was properly sustained on that
ground.
       To the extent that Donaldson was attempting to state a cause of action for
wrongful initiation of foreclosure premised on his contentions that “none of the
Defendants is a holder of the Note, none of them can prove any interest in the Note, and
none of them can prove that the Note is secured by the [deed of trust],” it fails for four
distinct reasons. First, this court has specifically held that the foreclosing beneficiary-
creditor need not produce the promissory note or otherwise prove that it holds the note
before it can proceed with a nonjudicial foreclosure under a deed of trust. (Debrunner v.
Deutsche Bank National Trust (2012) 204 Cal. App. 4th 433, 440-442.) Second,
Donaldson does not and cannot dispute that his deed of trust names CRC as the trustee
and gives the trustee the power to foreclose on the Pebble Beach property. Indeed, his
complaint admits that CRC “is listed as the Trustee” on the deed of trust.
       Third, “California courts have refused to delay the nonjudicial foreclosure process
by allowing trustor-debtors to pursue preemptive judicial actions to challenge the right,
power, and authority of a foreclosing [party] to initiate and pursue foreclosure.” (Jenkins
v. JPMorgan Chase Bank, N.A. (2013) 216 Cal. App. 4th 497, 511 (Jenkins), disapproved
on another ground in Yvanova v. New Century Mortgage Corp. (2016) 62 Cal. 4th 919,
939, fn. 13.) California’s nonjudicial foreclosure statutes “do not contain express
authority for such a preemptive action” and “even if the statutes are interpreted broadly, it
cannot be said [that] the provisions imply the authority for such a preemptive
action . . . .” (Jenkins, at p. 513; accord, Siliga v. Mortgage Electronic Registration
Systems, Inc. (2013) 219 Cal. App. 4th 75, 82 (Siliga), disapproved on another ground in

                                              16
Yvanova v. New Century Mortgage Corp. (2016) 62 Cal. 4th 919, 939-514.) As explained
in Gomes v. Countrywide Home Loans, Inc. (2011) 192 Cal. App. 4th 1149 (Gomes),
recognition of an implied statutory authorization to bring such an action “would
fundamentally undermine the nonjudicial nature of the process and introduce the
possibility of lawsuits filed solely for the purpose of delaying valid foreclosures.”
(Gomes, at p. 1155; accord, Robinson v. Countrywide Home Loans, Inc. (2011) 199
Cal. App. 4th 42, 46.)
       “[A]n action is ‘preemptive’ if the plaintiff alleges ‘no specific factual basis’ for
the claim that the foreclosure was not initiated by the correct person.” (Siliga, supra, 219
Cal.App.4th at p. 82.) Donaldson did not allege a specific factual basis here. His
allegations that defendants lacked the power to foreclose were made on information and
belief. Bare contentions and conclusions alleged on information and belief are
insufficient to avoid California’s bar against preemptive actions challenging a foreclosing
party’s authority to foreclose. (Gomes, supra, 192 Cal.App.4th at p. 1159.) Nor can
Donaldson amend his complaint to assert a specific factual basis for alleging that the
wrong entity initiated the foreclosure. His complaint admitted that the owner of his note
and deed of trust was “unknown” to him.
       Donaldson’s reliance on Glaski v. Bank of America (2013) 218 Cal. App. 4th 1079
(Glaski) is misplaced. Glaski is inapposite because it did not involve a preemptive
challenge to a pending foreclosure. Instead, it involved a post-sale challenge to a
completed foreclosure. (Id. at pp. 1086-1087.)
       The fourth and final reason why Donaldson’s purported cause of action for
wrongful initiation of foreclosure fails is that he lacked standing to assert it. The acts
giving rise to the purported cause of action (e.g., the recording of an allegedly false notice
of default and election to sell and an allegedly fraudulent assignment of the deed of trust)
occurred before Donaldson filed his chapter 7 petition. The cause of action became
property of the bankruptcy estate when Donaldson filed his petition. (11 U.S.C.

                                              17
§ 541(a)(1).) Thereafter, only the bankruptcy trustee could pursue it. (Bostanian, supra,
52 Cal.App.4th at p. 1084.)
       To the extent Donaldson argues that the cause of action arose after he filed his
bankruptcy petition, it nevertheless was property of the bankruptcy estate because it was
a “[p]roceed[], product, [or] offspring” of his interest in the Pebble Beach property,
which itself was property of the bankruptcy estate. (Bostanian, supra, 52 Cal.App.4th at
p. 1084; 11 U.S.C. § 541(a)(6).) The purported cause of action remained property of the
bankruptcy estate even after the bankruptcy case was closed, because Donaldson failed to
alert the trustee to its existence or possible existence. (M&M, supra, 196 Cal.App.4th at
p. 563; 11 U.S.C. § 554(d) [“Unless the court orders otherwise, property of the estate that
is not abandoned . . . and that is not administered in the case remains property of the
estate.”].) Donaldson lacked standing to assert a cause of action for wrongful initiation of
foreclosure. (Reichert; supra, 68 Cal.2d at pp. 829-830; see In re JZ L.L.C., supra, 371
B.R. 412, 418-419.) For all of these reasons, the trial court did not err in sustaining the
demurrer to his wrongful foreclosure cause of action. (Reichert, at p. 830.)
       Nor did the trial court abuse its discretion in sustaining the demurrer without leave
to amend. The court noted at the hearing that Donaldson filed his first amended
complaint “with knowledge of [the standing issue] from the previous demurrer.”
Donaldson did not address the standing issue in the first amended complaint that he filed
in November 2011 or in the proposed second amended complaint that he filed in August
2012. This is fatal to his claim because a “debtor must take affirmative steps to comply
with [11 U.S.C.] section 554 concerning abandonment. Until the debtor secures an
abandonment of the claim, the debtor lacks standing to pursue it.” (Bostanian, supra, 52
Cal.App.4th at pp. 1083, 1087.)
       Here, Donaldson failed to allege in any of his pleadings that he was seeking or
even that he intended to seek to reopen his bankruptcy case to permit a new trustee either
to pursue the wrongful foreclosure cause of action or to abandon it so that Donaldson

                                             18
could pursue it. (Compare Cloud, supra, 67 Cal.App.4th at p. 1008 [plaintiff promptly
“requested a stay in the trial court to reopen her bankruptcy case in order either to
substitute the trustee as real party in interest or to obtain the trustee’s abandonment of her
claim”].) Moreover, Donaldson has not adequately addressed the issue on appeal. His
opening brief contains only a passing reference to his “right” to reopen his bankruptcy
case “for [the] benefit of creditors” but no suggestion that he ever attempted or intended
to do so. In his reply brief, he asserts that his failure to disclose the existence of his claim
against Chase resulted from his “inadvertence and mistake.” That does not explain why
he has made no move to reopen his bankruptcy case to secure an abandonment of his
purported claims. He was obviously aware of those claims in January 2010 when he filed
his original complaint. He became aware of the standing issue no later than July 1, 2011,
when the trial court sustained defendants’ demurrer to the original complaint. More than
a year passed before the trial court ruled on defendants’ second demurrer, yet Donaldson
did not seek to reopen his bankruptcy case. Nothing in the record suggests that he
intends to do so. In these circumstances, the trial court did not abuse its discretion in
sustaining the demurrer to the wrongful foreclosure cause of action without leave to
amend.
                                        3. Negligence
       Donaldson asserts that he “has stated a claim for negligence and has demonstrated
that Chase owed him a duty of care. Defendants breached that duty, causing injury to
Donaldson and he suffered actual damages.” Defendants respond that the trial court
properly sustained their demurrer because Donaldson failed adequately to allege that
Chase owed him a duty of care or that he suffered damages from their breach of that duty.
We agree that Donaldson did not adequately allege negligence.
       “To state a cause of action for negligence, a plaintiff must allege [that] (1) the
defendant owed the plaintiff a duty of care, (2) the defendant breached that duty, and (3)
the breach proximately caused the plaintiff’s damages or injuries. [Citation.] Whether a

                                              19
duty of care exists is a question of law to be determined on a case-by-case basis.
[Citation.]” (Lueras v. BAC Home Loans Servicing, LP (2013) 221 Cal. App. 4th 49, 62
(Lueras).) “[A]s a general rule, a financial institution owes no duty of care to a borrower
when the institution’s involvement in the loan transaction does not exceed the scope of its
conventional role as a mere lender of money.” (Nymark v. Heart Fed. Savings & Loan
Assn. (1991) 231 Cal. App. 3d 1089, 1096 (Nymark).) “[A] loan modification is the
renegotiation of loan terms, which falls squarely within the scope of a lending
institution’s conventional role as a lender of money.” (Lueras, at p. 67.) Thus, a lender
does not owe a borrower “a common law duty of care to offer, consider, or approve a
loan modification, or to offer . . . alternatives to foreclosure.” (Lueras, at p. 68.)
       In his negligence cause of action, Donaldson averred that “Chase acting as
Plaintiff’s lender had a duty to exercise reasonable care and skill to maintain proper and
accurate loan records, including but not limited to maintaining records on Chase’s
promises to Plaintiff to modify his loan . . . .” “Chase breached its duty of care and skill
to Plaintiff in the servicing of Plaintiff’s loan by failing to disclose to Plaintiff that it was
not honoring its promise to modify his loan and by failing to disclose to Plaintiff that it
was foreclosing on Plaintiff’s Subject Property while telling him that the modified loan
was in process.” To the extent that Donaldson contends that Chase had a duty to approve
a loan modification, his negligence cause of action fails because a lender owes no such
duty. (Lueras, supra, 221 Cal.App.4th at p. 68.)
       One California court has held that a lender who undertakes to review a loan for
possible modification owes the borrower a duty of ordinary care in considering the
application. (Alvarez v. BAC Home Loans Servicing, L.P. (2014) 228 Cal. App. 4th 941,
944 (Alvarez).) To the extent that Donaldson contends that Chase owed him such a duty,
his negligence claim fails because even if we assume that he had standing to assert such a
claim and infer from his vague allegations that Chase undertook to consider a loan
modification application, Donaldson failed to allege facts constituting a breach of that

                                               20
duty.
        In Alvarez, the plaintiffs alleged that their lenders mishandled their applications
for loan modifications by relying on incorrect information. (Alvarez, supra, 228
Cal.App.4th at p. 945.) They alleged among other things that an employee of the
defendants told Alvarez that modification of the loan secured by his home was rejected
because his monthly gross income of $2,554.75 was inadequate, when his pay stubs in
fact showed a monthly gross income of $6,075. Alvarez was also told that his application
for modification of a loan secured by a rental property showed a $6,318.98 deficit in
monthly income, when in fact there was no such deficit. Alvarez was also told that he
failed to submit documents relevant to his application for modification of a loan secured
by a different rental property, when the documents were in fact sent to and received by
the defendants. Alvarez’s coplaintiff De Haro was advised after two years’ of
discussions “ ‘that the second lien holder prevented the modification from taking place.’ ”
(Alvarez, supra, 228 Cal.App.4th at p. 945.) That information was false. (Ibid.)
        The Alvarez court found Garcia v. Ocwen Loan Servicing, LLC3 persuasive. In
Ocwen, the defendant loan servicer cancelled the scheduled trustee’s sale several times to
allow time for processing the plaintiff’s request for a loan modification. (Ocwen, at
p. *1.) The loan servicer asked for additional documents, and the plaintiff faxed them to
the number the loan servicer provided. (Ibid.) Unbeknownst to the plaintiff, the loan
servicer routed the documents to the wrong department. (Ibid.) “Instead of routing the
documents to its Home Retention Department, [an employee] routed them to its Short
Sale Department.” (Ibid.) Garcia tried to confirm that the documents were received.
The next day, he received a recorded message that some documents were missing, but the
message did not identify which documents were missing. “For the next several weeks,
[Garcia] repeatedly tried to contact [the loan servicer] to determine which documents
3
      Garcia v. Ocwen Loan Servicing, LLC (N.D.Cal., May 10, 2010, No. C 10-0290
PVT) 2010 WL 1881098 (Ocwen).


                                              21
were missing, but he was unable to speak with any of [the company’s] employees. Each
time he received the same recorded message.” (Id. at p. *2.) A month later, Garcia “was
finally able to actually speak with one of the [loan servicer’s] employees,” who informed
him that his home had been sold at a trustee’s sale the day before. (Ibid.) Garcia “was
never notified of the November 17, 2009 trustee’s sale.” (Ibid.)
          The facts that Donaldson alleged were nothing like the facts alleged in Alvarez and
Ocwen. Donaldson averred that defendants failed to disclose “that it was foreclosing on
[the Pebble Beach property] while telling him the modified loan was in process.” This
assertion was flatly contradicted not only by the complaint’s admissions that CRC
recorded a notice of default on March 30, 2010, and a notice of trustee’s sale on
July 1, 2010, but more importantly, by copies of the notice of default (which the trial
court judicially noticed) and of the notice of trustee’s sale (which Donaldson attached as
an exhibit to his complaint). Thus, even if we assume that Donaldson had standing to
assert a negligence cause of action, infer from his vague allegations that defendants
undertook to review an application for a loan modification, and further assume that those
assumptions created a duty on defendants’ part to exercise ordinary care in carrying out
the task, Donaldson has not adequately pleaded a breach of that obligation. We conclude
that the trial court properly sustained defendants’ demurrer to the negligence cause of
action.
                                   4. Contract Void ab Initio
          Donaldson asserts that a contract is void ab initio “if it seriously offends law or
public policy . . . .” He contends that the trial court erred in sustaining the demurrer to
his “contract void ab initio” cause of action because “there was no shared expectation—
no meeting of the minds” and thus “no contract was formed between Donaldson and
WaMu.”
          The factual basis for Donaldson’s contract void ab initio cause of action is unclear.
As we understand his argument, there was “no meeting of the minds” and thus no

                                                22
contract for two reasons. The first reason is that he allegedly “expected that he would
borrow money from WaMu, he would pay it back, and then he would own the [Pebble
Beach property],” while “WaMu [allegedly] expected that [Donaldson] would borrow
money, he would not be able to pay it back, and then WaMu or the investors would own
the property.” These speculative allegations about WaMu’s undisclosed subjective intent
are insufficient.
       “ ‘Under the objective test of contract formation, a “meeting of the minds” is
unnecessary.’ ” (Atlas Assurance Co., Ltd. v. McCombs Corp. (1983) 146 Cal. App. 3d
135, 144.) “ ‘It is the objective intent, as evidenced by the words of the contract, rather
than the subjective intent of one of the parties, that controls interpretation’ [citation]. The
parties’ undisclosed intent or understanding is irrelevant to contract interpretation.
[Citations.]” (Founding Members of the Newport Beach Country Club v. Newport Beach
Country Club, Inc. (2003) 109 Cal. App. 4th 944, 956.) “ ‘The mere state of mind of the
parties is not the object of inquiry. The terms of the contract are determinable by an
external, not by an internal standard—or by what has been termed the objective rather
than the subjective test.’ ” (Patel v. Liebermensch (2008) 45 Cal. 4th 344, 352.)
       Here, the deed of trust states that “ ‘Note’ means the promissory note signed by
[Donaldson] and dated May 01, 2007. The Note states that [Donaldson] owes [WaMu]
two million five hundred thousand and 00/100 (U.S. $2,500,000) plus interest.
[Donaldson] has promised to pay this debt in regular Periodic Payments and to pay the
debt in full not later than June 01, 2037.” Donaldson does not challenge this language,
which in our view reflects both parties’ unambiguous expectation that Donaldson would
repay WaMu’s $2.5 million loan to him. Nor does he challenge any language in the deed
of trust, which provided a remedy in the event of his possible default on the loan.
Donaldson’s speculation about WaMu’s subjective intent cannot override the objective
manifestations of mutual assent found in exhibits to his complaint and documents
judicially noticed. (Dodd, supra, 222 Cal.App.3d at p. 1627; Evans, supra, 38 Cal.4th at

                                              23
p. 20.)
          Donaldson’s second reason why the contract is void is “because Defendants
engaged in deceptive acts from the beginning and Defendants later used the fraudulent
Irby signature in its foreclosure process.” The complaint alleged on information and
belief that WaMu “routinely approved predatory real estate loans” in 2006 and 2007 and
“implemented unlawful lending practices by encouraging brokers and loan officers to
falsify borrowers’ income and assets . . . .” It did not allege that Donaldson’s loan was
predatory or that his income and assets were falsified. The complaint attacked the
securitization process generally, decried the disintegration of “common law principles of
contract formation, customary underwriting practices, and statutory procedures for
transferring interests of real property,” and complained that “WaMu failed to disclose . . .
that its economic interests were adverse to [Donaldson] . . . .” In conclusory fashion, it
alleged that his “participation in the mortgage contract was procured by overt and covert
misrepresentations and nondisclosures. The parties did not share a single expectation
with respect to any of the terms of the mortgage contract and therefore the contract
represented by the Note and [deed of trust] was void ab initio.” No factual allegations
supported these broad contentions and conclusions. That alone was a proper basis for
sustaining the demurrer.
          The demurrer was properly sustained for an additional reason. The allegedly
wrongful conduct giving rise to the cause of action occurred no later than May 2007,
when Donaldson’s participation in the mortgage contract was allegedly “procured by
covert and overt misrepresentations and nondisclosures” and without any “meeting of the
minds.” The cause of action became property of the bankruptcy estate when Donaldson
filed his chapter 7 petition in July 2010. (11 U.S.C. § 541(a)(1).) Donaldson never
secured the trustee’s abandonment of the cause of action, so it remains property of the
bankruptcy estate. Donaldson lacks standing to assert it. Because he has made no move
to reopen his bankruptcy case, the trial court did not abuse its discretion in sustaining the

                                             24
demurrer to his contract void ab initio cause of action without leave to amend.
                                          5. Quiet Title
       Donaldson’s quiet title cause of action alleged on information and belief that none
of the defendants was a holder of the note, none could prove any interest in the note, and
none could prove that the note was secured by the deed of trust. It further alleged that the
obligations owed to WaMu under the deed of trust “were fulfilled and the loan was fully
paid when WaMu received funds in excess of the balance on the Note as proceeds of sale
through securitization(s) of the loan and insurance proceeds from Credit Default Swaps.”
Donaldson averred that he was entitled to a judicial declaration that title to the Pebble
Beach property was “vested solely in [him]” and that defendants “have no right, title,
lien, or interest in the [property].” Defendants contend that the trial court properly
sustained their demurrer because Donaldson did not and cannot allege that he tendered
the amount owing on his loan. We agree.
       “It is settled in California that a mortgagor cannot quiet his title against the
mortgagee without paying the debt secured.” (Shimpones v. Stickney (1934) 219 Cal.
637, 649 (Shimpones).) The tender requirement is “based upon the equitable principle
that he who seeks equity must do equity. . . . [A] court of equity will not aid a person in
avoiding the payment of his or her debts.” (Mix v. Sodd (1981) 126 Cal. App. 3d 386,
390.) “The cloud upon his title persists until the debt is repaid.” (Aguilar v. Bocci (1974)
39 Cal. App. 3d 475, 477.) Exceptions to the tender rule that apply where a plaintiff seeks
to enjoin or to set aside a foreclosure sale do not apply where a mortgagor seeks to quiet
his or her title against the mortgagee. (Lueras, supra, 221 Cal.App.4th at p. 87.)
       Here, the complaint admitted Donaldson’s failure to tender the full amount due on
his loan obligation. This is fatal to his quiet title cause of action. (Shimpones, supra, 219
Cal. at p. 649.) Nor can Donaldson avoid this result by alleging that defendants have “no
right, title, lien, or interest” in the property. “The plaintiff in a quiet title suit is not
helped by the weakness of his adversary’s title but must stand upon the strength of his or

                                                 25
her own.” (Ibid.) He “cannot clear his title without satisfying his debt.” (Aguilar v.
Bocci, supra, 39 Cal.App.3d at p. 477.)
       Donaldson cannot avoid the tender requirement by alleging on information and
belief that “the lawful beneficiary has been paid in full” through securitization and credit
default swaps. Securitization does not affect the validity of a loan. A secured promissory
note that is traded on the secondary market remains secured because the mortgage or
deed of trust follows the note. (Civ. Code, § 2936 [“The assignment of a debt secured by
mortgage carries with it the security.”].) Thus, a lender or trustee does not lose its
interest in a loan that “was packaged and resold in the secondary market, where it was put
into a trust pool and securitized.” (Lane v. Vitek Real Estate Industries Group (E.D.Cal.
2010) 713 F. Supp. 2d 1092, 1099.)
       Donaldson cites no authority to support his theory that he is entitled to quiet his
title in the circumstances alleged. We have found none. Federal district court cases
applying California law have rejected the theory Donaldson advances here, and we find
those cases persuasive. (E.g., Edwards v. Wachovia Mortgage (S.D.Cal. Feb. 10, 2011,
No. 10CV1763 WQH (POR) 2011 WL 589831, pp. *4-*5 [dismissing quiet title claim
for failure to allege tender despite allegation that “note may have already been paid by a
third-party [sic]”]; Pedersen v. Greenpoint Mortgage Funding, Inc. (E.D.Cal. Aug. 29,
2011, CIV No. S-11-0642 KJM EFB) 2011 WL 3818560, pp. *12-*13 [“Plaintiffs have
not suggested they are able to tender the amount due under the note, whether or not it is
owed to defendants”].) We conclude that the trial court did not err in dismissing the
demurrer to Donaldson’s quiet title cause of action without leave to amend.
                                    6. Injunctive Relief
       Donaldson asserts that he is “able to show” two of the four things that he concedes
must be shown to obtain injunctive relief, namely, “probable success on the merits . . .
and the imminent threat of great irreparable harm.” Defendants contend that the trial
court properly sustained their demurrer to Donaldson’s purported cause of action for

                                             26
injunctive relief. We agree with defendants.
       “Injunctive relief is a remedy and not, in itself, a cause of action, and a cause of
action must exist before injunctive relief may be granted.” (Shell Oil v. Richter (1942)
52 Cal. App. 2d 164, 168.) Here, we have concluded that the trial court properly sustained
the demurrers to each of Donaldson’s causes of action without leave to amend. Where
none of his causes of action survived, Donaldson is not entitled to injunctive relief.


             D. New Causes of Action in the Second Amended Complaint
       Donaldson’s proposed second amended complaint included many of the same
causes of action that the trial court previously found deficient. We have already
concluded that the trial court properly sustained demurrers to those causes of action
without leave to amend. The only remaining question is whether the court abused its
discretion in denying leave to assert the nine new causes of action (for breach of oral
contract, breach of written contract, slander of title, cancellation of instruments, negligent
misrepresentation, fraud, violation of the Rosenthal Fair Debt Collection Practices Act,
unfair business practices, and declaratory relief) that Donaldson asserted. Defendants
contend that Donaldson waived this issue by failing to address it in his appellate briefs.
We agree.
       A fundamental rule of appellate review is that “ ‘[a] judgment or order of the lower
court is presumed correct’ ” and “ ‘error must be affirmatively shown.’ ” (Denham v.
Superior Court (1970) 2 Cal. 3d 557, 564.) The appellant has the burden of overcoming
the presumption of correctness. “When an appellant fails to raise a point, or asserts it but
fails to support it with reasoned argument and citations to authority, we treat the point as
waived.” (Badie, supra, 67 Cal.App.4th at pp. 784-785; Title Guarantee & Trust Co. v.
Fraternal Finance Co. (1934) 220 Cal. 362, 363.) On appeal from a judgment of
dismissal after a demurrer is sustained without leave to amend, the plaintiff “must show
in what manner he can amend his complaint and how that amendment will change the

                                             27
legal effect of the pleading.” (Cooper, supra, 70 Cal.2d at p. 636.)
       Donaldson has not done so here. He simply asserts at the end of his opening brief
that “the trial court’s granting of demurrer without leave to amend was improper; must be
rectified and the judgment reversed.” He makes a similar assertion at the end of his reply
brief. He does not set forth the elements of any of his nine new causes of action or
provide any reasoned argument why any of them should have survived defendants’
demurrers. His briefs fail to mention those nine causes of action. He has waived any
claim of error with respect to his purported claims for breach of oral contract, breach of
written contract, slander of title, cancellation of instruments, negligent misrepresentation,
fraud, violation of the Rosenthal Fair Debt Collection Practices Act, unfair business
practices, and declaratory relief.


                                      IV. Disposition
       The judgment is affirmed.




                                             28
                                      ___________________________
                                      Mihara, J.



WE CONCUR:




_____________________________
Bamattre-Manoukian, Acting P. J.




_____________________________
Márquez, J.




Donaldson v. California Reconveyance Co.
H039747


                                           29